DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 05/04/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al (US 2014/0093575A1), in view of Chikh et al (Biochimica et Biophysica Acta, 1567, 2002, 204-212), further in view of Lieschke et al (Nature Biotechnology, 15, 1997, 35-40), further in view of Pan et al (Molecular Therapy, 20(5), 927-937, 2012) and further in view of Torchilin et al (USP 8,685,538).
Hammond disclosed [claim 1] a collection of particles, each comprising a core and a film coating the core, which film comprised at least three layers, wherein the first (e.g., first layer disclosed as positively charged) and subsequent layers were non-covalently associated polyelectrolytes (e.g. polycation and polyanion) having an adjacent layer 
Liposomes and lipids were disclosed [Figure 43, 0061 and 0102]. Covalent bonding was disclosed [0015]. Hammond was concerned [0152] with the systemic delivery of active agents (see again at Figure 43, and at [003-107]), for tumor targeting.
Although Hammond disclosed lipid-based carriers having attached protein moieties, Hammond did not specifically describe a liposome comprising a first lipid covalently bonded to an affinity ligand, and forming an outer surface of the liposome; and a cytokine covalently bonded to a tag, wherein the tag was associated with the affinity ligand, and where the cytokine bound a receptor on a cell surface, as recited in claim 1.
Chikh disclosed [title] attaching histidine-tagged peptides and proteins to lipid-based carriers, using metal-ion chelating lipids. Said carriers were for targeted drug delivery to cancer cells [Figures 1 and 6], where it was shown that therapeutic peptides and proteins acted in a complementary fashion with liposomes, for highly selective recognition of unique extracellular targets. Said carriers comprised poly-histidine residues (4 to 10) bound to liposomes containing a metal-ion (Nickel), and a metal-ion-chelating lipid, 1,2-dioleoyl-sn-glycero-3-[N-(5-amino-1-carboxypentyl)iminodiacetic acid) succinyl].
Since Hammond disclosed lipid based systems for targeted tumor delivery, it would have been prima facie obvious to one of ordinary skill in the art to include carriers comprised of poly-histidine residues bound to liposomes containing a metal-ion (Nickel) and a metal-ion-chelating lipid, 1,2-dioleoyl-sn-glycero-3-[N-(5-amino-1-carboxypentyl)iminodiacetic acid) succinyl] within Hammond, as taught by Chikh. An 
The combination of Hammond and Chikh did not disclose a cytokine covalently bonded to a tag.
However, Lieschke disclosed a single chain IL-12 [abstract, title and introduction] having potent antitumor activity in vivo. Interleukin-12 augments innate and cellular immunity in many ways that are advantageous for the treatment of malignant disease. The availability of single chain IL-12 proteins of high specific in vitro bioactivity and potent antitumor activity in vivo provides an opportunity to expand the development of therapeutic strategies in cancer treatment [page 38, last paragraph].
Lieschke appears silent as to whether or not the IL-12 binding was to the cell surface.
However, Pan disclosed that the toxicity of secreted or systemically applied IL-12 is alleviated by the use of membrane-anchored IL-12, where membrane-anchored IL-12 improves the clinical application (e.g., potent antitumor activity) of IL-12 [abstract; page 927, last paragraph, bridging to page 928; page 933, last paragraph].
Specifically, in Pan’s study, a membrane-bound IL-12 was constructed and investigated. Surface expression of IL-12 on adenocarcinoma cells significantly inhibited the growth of subcutaneous tumors, suppressed lung metastasis, and resulted in local and systemic suppression of unmodified tumors. Membrane-bound IL-12 resulted not only in complete regression of a majority of local tumors, but also significantly suppressed the growth of distant, untreated tumors. Moreover, mice that had been treated with 
Since Hammond, in view of Chikh, disclosed the treatment of cancer, it would have been prima facie obvious to one of ordinary skill in the art to include a single-chain variant of IL-12 within the combined teachings of Hammond and Chikh, as taught by Lieschke. An ordinarily skilled artisan would have been motivated because single chain IL-12 has antitumor activity in vivo. Additionally, IL-12 augments innate and cellular immunity in many ways that are advantageous for the treatment of malignant disease. The availability of single chain IL-12 proteins of high specific in vitro bioactivity and potent antitumor activity in vivo provides an opportunity to expand the development of therapeutic strategies in cancer treatment [Lieschke at the abstract, introduction and at page 38, last paragraph].
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the teachings of Pan within the combined teachings of Hammond, Chikh and Lieschke. An ordinarily skilled artisan would have been motivated to alleviate the toxicity of IL-12, while maintaining its potent antitumor activity, as taught by Pan [Pan, at the abstract; page 927, last paragraph, bridging to page 928; page 933, last paragraph].
Regarding the claim 1 recitation of polyglutamic acid, Hammond disclosed negatively charged coatings, as previously discussed. Although Hammond disclosed 
Nevertheless, Torchilin disclosed [title] stable polyelectrolyte coated nanoparticles comprising polyglutamic acid [col 2, line 33] as a biocompatible second polymer [col 3, line 61 and at col 10, lines 29-45] in a polyelectrolyte coating composition.
Since Hammond disclosed polyelectrolyte coatings, it would have been prima facie obvious to one of ordinary skill in the art to include polyglutamic acid, within the combined Hammond, Chikh, Lieschke and Pan, as taught by Torchilin. An ordinarily skilled artisan would have been motivated to include a known, biocompatible polymer. It is prima facie obvious to include Torchilin’s known polyanion within Hammond’s polyelectrolyte coating, wherein Torchilin teaches polyglutamic acid as useful in forming layered polyelectrolyte coatings. MPEP 2144.06I.
The combined teachings of Hammond, Chikh, Lieschke, Pan and Torchilin read on the instant claims 1-8, 12-13, 15, 18-19 and 21.
Regarding claims 9-11, Chikh disclosed [Figure 4 and section 3.3] DSPC (second lipid)/Chol (fourth lipid)/DOGS-NTA-Ni (first lipid)/DSPE (third lipid)-PEG2000. Claims 9-11 are rendered prima facie obvious over the combination of Hammond and Chikh. The motivation to combine Chikh with Hammond was previously discussed.
Claims 16 and 21 are rendered prima facie obvious because Hammond disclosed [0093] polyarginine.

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Applicant argued that Hammond disclosed that the particles have to be internalized by cells, in order to perform their intended functions. Applicant argued that the modification of Hammond with coatings that inhibit internalization would render Hammond inoperable.
The Examiner disagrees. Hammond taught that the disclosed coated assembly allowed the use of charge to inhibit cellular uptake (of the nanoparticles) [0152]. The uptake of coated nanoparticles was enhanced or diminished by the terminal charge layer, where particles with positive negative potentials were taken up less readily than those with positive zeta potentials [0033].

Applicants argued that the polymer coating of the claimed particles is specifically designed to interact with the cell surface, thereby limiting the cellular internalization of the particle. Applicant argued that the said coating (polyglutamic acid) is unexpected in that the coated particles preferentially associate with cell membranes, rather than undergo endocytosis. Applicant argued that the skilled artisan would not have predicted that polyglutamic acid coatings afford preferential localization of the coated particle on a cell membrane, while inhibiting internalization of the particle.
The Examiner disagrees with the Applicant’s allegations of an unexpected effect of the polymer coating (e.g., charge) on the internalization (e.g., inhabitation of uptake) of 
From Krasnici [abstract, Figure 1, page 564 at the 1st and 2nd paragraphs], it can be seen that, preferentially, anionic liposomes are not taken up by tumor cells, versus cationic liposomes.
Furthermore, from Dash, it can be seen that particles having a negative polyglutamic acid outer coating [Figure 1] are not, or less likely, internalized by cells [Table 1, sections 3.3.2, 3.3.3, Figure 6].

Applicant argued that the data of Correa (ACS Nano, 14:2224-2237, 2020) was not considered.
The Examiner responds that Correa (ACS Nano, 2020) is not prior art to the invention.

Applicant argued that there is no motivation to modify Hammond with Chikh and Torchilin. Applicant argued that Chikh does not teach polymer coatings, and that Torchilin does not provide any examples of nanoparticles coated with polyglutamic acid.
The Examiner disagrees. The motivation to combine the teachings of Chikh and Torchilin with those of Hammond was discussed (above) in the rejection of the claims. Furthermore, Chikh was not relied upon to teach polymer coatings, as Hammond taught 

Applicants argued that Lieschke and Pan did not cure the deficiencies of Hammond, Chikh and Torchilin, because Liechke and Pan did not disclose any information regarding particles comprising cytokines, polyglutamic acid or polyelectrolyte coatings that allowed particles to localize on cellular surfaces.
The Examiner responds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection was based upon the combination of the cited art, which reads on the claimed invention. For example, Hammond taught nanoparticles (liposomes) comprising polyelectrolyte coatings with attached proteins; Chikh taught attaching histidine-tagged peptides and proteins to lipid carriers; Lieschke taught cytokines covalently bonded to tags; Pan taught cytokines bound to cell surfaces; Torchilin taught polyelectrolyte coated nanoparticles comprising polyglutamic acid.
The Obviousness rejection over the combined teachings of the cited art is maintained.
No claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612